The appellant was convicted in the district court of Dallas County for the offense of robbery, and his punishment assessed at confinement in the penitentiary for a term of five years.
The record is before us without bills of exception or statement of facts and there being no error shown therein, it is ordered that the judgment be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.